EXHIBIT 14.1 SPAR Group Code of Ethical Conduct for its Directors, Senior Executives and Employees Amended and Restated (as of) August 1, 2012 I.Introduction 1.Purpose. The Board of Directors (the "SGRP Board") of SPAR Group, Inc. ("SGRP"), and its Governance Committee have amended and restated this Code (see all of the defined terms in Section 3 of this Part I, below), effective as of August 1, 2012, in order to: (a) promote and reward honest and ethical conduct by each Covered Person (as defined below) in his or her position with the Company, including (to the extent applicable): (i) the ethical handling of actual or apparent conflicts of interest between personal and professional relationships; (ii) full, fair, accurate, timely, and understandable disclosure in accordance with Applicable Law in reports and documents that the Company files with, or submits to, the Securities and Exchange Commission and in other public communications made by the Company; (iii) compliance with applicable governmental laws, rules and regulations; and (iv) honest and ethical behavior among peers and subordinates, including prompt internal reporting to the appropriate Person of any violation by anyone of this Code or any other applicable ethics code or policy of the Company; and (b) deter wrongdoing by any Covered Person and provide for accountability for adherence to this Code and any other applicable ethics code or policy of the Company. 2.Penalty for Violation of Code.Any Covered Person violating this Code or any other applicable ethics code or policy of the Company in any material respect (as determined by the SGRP Board) will be subject to disciplinary action, and (depending on the circumstances and severity) may be terminated by the Company.Please note that acts or omissions of a Covered Person in violation of this Code also may violate Applicable Law and subject the Covered Person to possible civil or criminal liability, whether or not the Company may take any such disciplinary action. 3.Certain Definitions: (a)"Affiliate" of a referenced Person shall mean (i) any direct or indirect subsidiary or parent of such Person, (ii) any other Person directly or indirectly controlling, controlled by or under common control with the referenced Person (with "control" meaning the direct or indirect power to direct or cause the direction of a Person's business, management, operations or policies or its property use, disposition or encumbrance, whether through ownership, by contract, arrangement or understanding or otherwise, which shall be presumed to exist if the referenced Person has more than ten percent of the equity of, profits from or voting power respecting such other Person or vice versa), (iii) any director, officer, manager or other executive of or partner, member or joint venturer in such Person or any Affiliate of such Person, or (iv) any Family Member of such Person or of any Affiliate of such Person. (b)"Applicable Law" shall mean, to the extent applicable, (i) the charter or other organizational or governance document or listing or other requirements of any national securities exchange or market on which SGRP's stock is listed or quoted, currently Nasdaq, or any other self-regulatory or governing body or organization, (ii) the Securities Act of 1933, the Securities Exchange Act of 1934 and the "blue sky" and other applicable federal and state securities law, (iii) the Internal Revenue Code and other applicable federal and state tax law, (iv) the General Corporation Law or Article 8 of the Uniform Commercial Code of the State of Delaware or the comparable law of the State of Nevada or any other applicable state, or (v) any other federal, state, territorial, provincial, county, municipal or other governmental or quasi-governmental law, statute, ordinance, requirement or use or disposal classification or restriction; in each case (i) whether domestic or foreign, (ii) including (without limitation) any and all rules and regulations promulgated under any of the foregoing and then in effect, and (iii) as the same may be adopted, supplemented, modified, amended or restated from time to time or any corresponding or succeeding law or provision. (c)"Approved Activity" shall mean any lawful activity (i) for or on behalf of any SPAR Company, (ii) contemplated in any Approved Affiliate Contract, (iii) by a natural Person serving as a shareholder, partner, member or other owner, a director, manager, officer or other executive, or any employee, agent or other representative of or consultant to any Approved Affiliate Company, (iv) for which an express exception, exclusion or statement of inapplicability is contained in this Code, any other policy of the SGRP Board or the Company, or any resolution of the shareholders of SGRP, the SGRP Board, the SGRP Governance Committee or the SGRP Audit Committee, or (v) that may have been approved (specifically or by type) by the shareholders of SGRP, the SGRP Board, the SGRP Governance Committee, the SGRP Audit Committee, or in the case of any activity immaterial to the SPAR Group by a more junior Senior Executive or Employee, his or her Superior Officer. SPAR Group Code of Ethical Conduct
